SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1246.1
CA 14-01335
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, VALENTINO, AND DEJOSEPH, JJ.


CAPITAL ONE NA, PLAINTIFF-RESPONDENT,

                      V                                          ORDER

DAVID COLUCCI, DEFENDANT-APPELLANT.


LAW OFFICE OF JOHN J. DELMONTE, NIAGARA FALLS (JOHN J. DELMONTE OF
COUNSEL), FOR DEFENDANT-APPELLANT.

RUBIN & ROTHMAN, LLC, ISLANDIA (DAVID K. KOWALENKO OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Niagara County (Frank
Caruso, J.), entered October 8, 2013. The order, among other things,
denied defendant’s motion to vacate a default judgment.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on October 23, 2015,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    November 13, 2015                   Frances E. Cafarell
                                                Clerk of the Court